CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders Putnam Funds Trust: We consent to the use of our reports, dated September 17, 2015 and September 10, 2015, with respect to the financial statements of Putnam Low Volatility Equity Fund and Putnam Strategic Volatility Equity Fund, respectively, each a series of Putnam Funds Trust, included herein, and to the references to our firm under the captions Financial Highlights in the prospectus and Independent Registered Public Accounting Firm and Financial Statements in the Statement of Additional Information. Boston, Massachusetts November 23, 2015
